Case 19-12378-KBO   Doc 659   Filed 02/14/20   Page 1 of 8
Case 19-12378-KBO   Doc 659   Filed 02/14/20   Page 2 of 8




                      Exhibit A
                                                                          Case 19-12378-KBO                    Doc 659            Filed 02/14/20            Page 3 of 8
                                                                                                                   Exhibit A
                                                                                                              Core/2002 Service List
                                                                                                             Served as set forth below

                 DESCRIPTION                                             NAME                                            ADDRESS                           FACSIMILE                 EMAIL             METHOD OF SERVICE
                                                                                                  Attn: jennifer R. Hoover, Kevin M. Capuzzi, and John
                                                                                                  C. Gentile                                                           jhoover@beneschlaw.com
                                                                                                  222 Delaware Avenue, Suite 801                                       kcapuzzi@beneschlaw.com
The Official Unsecured Creditors Committee             Benesch, Friedlander, Coplan & Aronoff LLP Wilmington DE 19801                                                  jgentile@beneschlaw.com       Email
                                                                                                  Attn: William L. Norton III
                                                                                                  1600 Division Street, Suite 700
Counsel to Debtors                                     Bradley Arant Boult Cummings LLP           Nashville TN 37203                                                   bnorton@bradley.com           Email
                                                                                                  Attn: Matthew E. Wilkins
Attorneys for Kenwal Steel Corp. and Nexteer                                                      401 S. Old Woodward Avenue, Suite 400
Automotive Corporation                                 Brooks Wilkins Sharkey & Turco, PLLC       Birmingham MI 48009                                                  wilkins@bwst-law.com          Email
                                                                                                  Attn: Shawn M. Christianson, Esq.
                                                                                                  55 Second Street, 17th Floor                                                                       Overnight Mail, Facsimile
Counsel to Oracle America, Inc.                        Buchalter, A Professional Corporation      San Francisco CA 94105-3493                            415-227-0770 schristianson@buchalter.com    and Email
                                                                                                  Attn: David W. Houston, IV
Counsel to Mercedes-Benz U.S. International,                                                      222 Second Ave. South, Suite 2000
Inc.                                                   BURR & FORMAN LLP                          Nashville TN 37201                                     615-724-3315 dhouston@burr.com              Facsimile and Email
                                                                                                  Attn: Derek F. Meek
Counsel to Mercedes-Benz U.S. International,                                                      420 North 20th Street, Suite 3400                                                                  Overnight Mail, Facsimile
Inc. and Mercedes-Benz AG ("Mercedes")                 BURR & FORMAN LLP                          Birmingham AL 35203                                    205-458-5100 dmeek@burr.com                 and Email
                                                                                                  Attn: J. Cory Falgowski
Counsel to Mercedes-Benz U.S. International,                                                      1201 N. Market Street, Suite 1407
Inc. and Mercedes-Benz AG ("Mercedes")                 Burr & Forman LLP                          Wilmington DE 19801                                                  jfalgowski@burr.com           Email
                                                                                                  Attn: Adam M. Langley
Counsel to Multicraft International                                                               6075 Poplar Avenue, Suite 500
Limited Partnership                                    BUTLER SNOW LLP                            Memphis TN 38119                                       901-680-7201 adam.langley@butlersnow.com    Facsimile and Email
                                                                                                  Attn: Bankruptcy Department
                                                                                                  Carvel State Office Building
                                                                                                  820 N French Street, 6th Floor
Delaware Attorney General                              Delaware Attorney General                  Wilmington DE 19801                                    302-577-6630 attorney.general@state.de.us   Facsimile and Email
                                                                                                  Attn: Zillah Frampton
                                                                                                  820 N. French Street
Delaware Division of Revenue                           Delaware Division of Revenue               Wilmington DE 19801                                    302-577-8632 FASNotify@state.de.us          Facsimile and Email
                                                                                                  Corporations Franchise Tax
                                                                                                  P.O. Box 898
Delaware Secretary of State                            Delaware Secretary of State                Dover DE 19903                                         302-739-5831 dosdoc_Ftax@state.de.us        Facsimile and Email
                                                                                                  Attn: Officer, Managing Agent, or General Agent
                                                                                                  820 Silver Lake Boulevard
                                                                                                  Suite 100
Delaware State Treasury                                Delaware State Treasury                    Dover DE 19904                                         302-739-5635 statetreasurer@state.de.us     Facsimile and Email
                                                                                                  Attn: Oscar N. Pinkas and Lauren Macksoud
                                                                                                  1221 Avenue of the Americas                                          oscar.pinkas@dentons.com
The Official Unsecured Creditors Committee             Dentons US LLP                             New York NY 10020                                                    lauren.macksoud@dentons.com   Email




         In re: Dura Automotive Systems, LLC, et al.
         Case No. 19-12378 (KBO)                                                                                    Page 1 of 6
                                                                           Case 19-12378-KBO               Doc 659            Filed 02/14/20             Page 4 of 8
                                                                                                                Exhibit A
                                                                                                          Core/2002 Service List
                                                                                                         Served as set forth below

                 DESCRIPTION                                              NAME                                        ADDRESS                          FACSIMILE                   EMAIL               METHOD OF SERVICE
                                                                                               Attn: Sam J. Alberts
                                                                                               1900 K. Street NW
The Official Unsecured Creditors Committee             Dentons US LLP                          Washington DC 20006                                                   sam.alberts@dentons.com         Email
                                                                                               Attn: A.J. Webb
COUNSEL FOR TOYOTA MOTOR                                                                       3300 Great American Tower
ENGINEERING & MANUFACTURING NORTH                                                              301 East Fourth Street
AMERICA, INC.                                          FROST BROWN TODD LLC                    Cincinnati OH 45202                                                   awebb@fbtlaw.com                Email
                                                                                               Attn: Patricia K. Burgess
COUNSEL FOR TOYOTA MOTOR                                                                       7310 Turfway Road
ENGINEERING & MANUFACTURING NORTH                                                              Suite 210
AMERICA, INC.                                          FROST BROWN TODD LLC                    Florence KY 41042                                                     pburgess@fbtlaw.com             Email
                                                                                               Attn: Robert V. Sartin and Benjamin M. Katz
Counsel to Patriarch Partners Agency                                                           150 Third Avenue South, Suite 1900                                  rsartin@fbtlaw.com
Services, LLC and Ark II CLO 2001-1 Ltd.               FROST BROWN TODD LLC                    Nashville TN 37201                                     615-251-5551 bkatz@fbtlaw.com                  Facsimile and Email
                                                                                               Attn: Ronald E. Gold, Esq.
                                                                                               301 East Fourth Street
Counsel to Patriarch Partners Agency                                                           Great American Tower, Suite 3300
Services, LLC and Ark II CLO 2001-1, Ltd.              FROST BROWN TODD LLC                    Cincinnati OH 45202                                    513-651-6981 rgold@fbtlaw.com                  Facsimile and Email

                                                                                               Attn: Ronald S. Gellert, Esq. and Amy D. Brown, Esq.
Counsel for Nissan Motor Acceptance                                                            1201 North Orange Street, Suite 300                                 rgellert@gsbblaw.com
Corporation                                            Gellert Scali Busenkell & Brown, LLC    Wilmington DE 19801                                    302-425-5814 abrown@gsbblaw.com                Facsimile and Email
                                                                                               Centralized Insolvency Operation
                                                                                               2970 Market Street
                                                                                               Mail Stop 5-Q30.133
Internal Revenue Service                               Internal Revenue Service                Philadelphia PA 19104-5016                             855-235-6787                                   Facsimile
                                                                                               Centralized Insolvency Operation
                                                                                               P.O. Box 7346
Internal Revenue Service                               Internal Revenue Service                Philadelphia PA 19101-7346                             855-235-6787                                   Facsimile
                                                                                               Attn: Joseph Corrigan
Counsel to Iron Mountain Information                   Iron Mountain Information Management,   One Federal Street
Management, LLC                                        LLC                                     Boston MA 02110                                        617-451-0409 Bankruptcy2@ironmountain.com      Facsimile and Email
                                                                                               801 Broadway
IRS MDP 146                                            IRS MDP 146                             Nashville TN 37203                                                                                    Overnight Mail
                                                                                               Attn: Richard Kruger
                                                                                               27777 Franklin Road, Suite 2500
Counsel to BMW Group                                   Jaffe Raitt Heuer & Weiss, P.C.         Southfield MI 48034                                                   rkruger@jaffelaw.com            Overnight Mail and Email

                                                                                               Attn: James H.M. Sprayregen, P.C., Marc Kieselstein,                  james.sprayregen@kirkland.com
                                                                                               P.C. , Ryan Blaine Bennett, P.C., & Gregory F. Pesce                  marc.kieselstein@kirkland.com
                                                                                               300 North LaSalle Street                                              ryan.bennett@kirkland.com
Counsel to Debtors                                     Kirkland & Ellis International LLP      Chicago IL 60654                                                      gregory.pesce@kirkland.com      Email




         In re: Dura Automotive Systems, LLC, et al.
         Case No. 19-12378 (KBO)                                                                                Page 2 of 6
                                                                          Case 19-12378-KBO               Doc 659            Filed 02/14/20        Page 5 of 8
                                                                                                              Exhibit A
                                                                                                         Core/2002 Service List
                                                                                                        Served as set forth below

                 DESCRIPTION                                              NAME                                        ADDRESS                     FACSIMILE                 EMAIL              METHOD OF SERVICE
                                                                                              Attn: John Routt
                                                                                              PO Box 932
The Official Unsecured Crediors Committee              Lorentson Mfg. Co. SW., Inc.           Kokomo IN 46903                                                 jroutt@lorentson.com           Overnight Mail and Email
                                                                                              Attn: Elizabeth K. Sieg
                                                                                              Gateway Plaza
                                                                                              800 East Canal Street
Counsel to Ford Motor Company                          McGuireWoods LLP                       Richmond VA 23219                                 804-698-2257 bsieg@mcguirewoods.com          Facsimile and Email
                                                                                              Attn: Mark E. Freedlander & Frank J. Guadagnino
                                                                                              Tower Two-Sixty
                                                                                              260 Forbes Avenue, Suite 1800                                  mfreedlander@mcguirewoods.com
Counsel to Ford Motor Company                          McGuireWoods LLP                       Pittsburgh PA 15222                               412-667-6050 fguadagnino@mcguirewoods.com    Facsimile and Email
                                                                                              Attn: Nicholas A. DuPuis
                                                                                              Promenade
                                                                                              1230 Peachtree Street, N.E., Suite 2100
Counsel to Ford Motor Company                          McGuireWoods LLP                       Atlanta GA 30309                                  404-443-5782 ndupuis@mcguirewoods.com        Facsimile and Email
                                                                                              Attn: Steven A. Ginther
                                                                                              Bankruptcy Unit
                                                                                              PO Box 475
Attorney for Department of Revenue                     Missouri Department of Revenue         Jefferson City MO 65105-0475                      573-751-7232 deecf@dor.mo.gov                Facsimile and Email
                                                                                              Attn: Derek C. Abbott
                                                                                              1201 N. Market St., 16th Floor
Counsel to Dura Automotive OEM Customer                                                       P.O. Box 1347
Group                                                  Morris, Nichols, Arsht & Tunnell LLP   Wilmington DE 19899-1347                          302-658-3989 dabbott@mnat.com                Facsimile and Email
                                                                                              Attn: James R. Kelley and David G. Thompson,
                                                                                              1201 Demonbreun Street, Suite 1000                             dthompson@nealharwell.com
Counsel to Bardin Hill Investment Partners             Neal & Harwell, PLC                    Nashville TN 37203                                615-726-0573 jkelley@nealharwell.com         Facsimile and Email
                                                                                              Attn: Juliet Sarkessian
                                                                                              844 King Street, Suite 2207
United States Trustee for the District of                                                     Lockbox 35
Delaware                                               Office of the United States Trustee    Wilmington DE 19801                               302-573-6497 Juliet.M.Sarkessian@usdoj.gov   Facsimile and Email
                                                                                              Attn: Mai Lan G. Rodgers, Lori A. Butler
                                                                                              Office of the General Counsel                                   rodgers.mailan@pbgc.gov
Counsel to Pension Benefit Guaranty                                                           1200 K Street, N.W.                                             efile@pbgc.gov
Corporation                                            Pension Benefit Guaranty Corporation   Washington DC 20005-4026                                        butler.lori@pbgc.gov           Email
                                                                                              Attn: John H. Schanne, II
                                                                                              Hercules Plaza, Suite 5100
                                                                                              1313 N. Market Street                                           channej@pepperlaw.com
Counsel to Pilkington North America, Inc.              Pepper Hamilton LLP                    Wilmington DE 19899-1709                                        meltzere@pepperlaw.com         Email
                                                                                              Attn: Kay S. Kress
                                                                                              4000 Town Center, Suite 1800
Counsel to Pilkington North America, Inc.              Pepper Hamilton LLP                    Southfield MI 48075-1505                                        kressk@pepperlaw.com           Email




         In re: Dura Automotive Systems, LLC, et al.
         Case No. 19-12378 (KBO)                                                                               Page 3 of 6
                                                                          Case 19-12378-KBO                   Doc 659            Filed 02/14/20          Page 6 of 8
                                                                                                                  Exhibit A
                                                                                                             Core/2002 Service List
                                                                                                            Served as set forth below

                DESCRIPTION                                              NAME                                           ADDRESS                        FACSIMILE                   EMAIL              METHOD OF SERVICE
                                                                                                  Attn: General Counsel
                                                                                                  Atlanta Federal Center
                                                                                                  61 Forsyth Street
Environmental Protection Agency                       Region 4 (AL, FL, GA, KY, MS, NC, SC, TN)   Atlanta GA 30303-3104                               404-562-8174                                  Facsimile
                                                                                                  Attn: General Counsel
                                                                                                  77 West Jackson Boulevard
Environmental Protection Agency                       Region 5 (IL, IN, MI, MN, OH, WI)           Chicago IL 60604-3507                               312-353-4135                                  Overnight Mail, Facsimile
                                                                                                  Attn: General Counsel
                                                                                                  1445 Ross Avenue
                                                                                                  Suite 1200
Environmental Protection Agency                       Region 6 (AR, LA, NM, OK, TX)               Dallas TX 75202-2733                                                                              Overnight Mail
                                                                                                  Attn: General Counsel
                                                                                                  11201 Renner Blvd.
Environmental Protection Agency                       Region 7 (IA, KS, MO, NE)                   Lenexa KS 66219                                                                                   Overnight Mail

                                                                                                  Attn: Christopher R. Belmonte, Pamela A. Bosswick                  cbelmonte@ssbb.com
                                                                                                  230 Park Avenue
Attorneys for Moody’s Investors Service, Inc. Satterlee Stephens LLP                              New York NY 10169                                                  pbosswick@ssbb.com             Email
                                                                                                  Attn: Secretary of the Treasury
Securities and Exchange Commission -                                                              100 F. Street NE
Headquarters                                          Securities & Exchange Commission            Washington DC 20549                                                secbankruptcy@sec.gov          Overnight Mail and Email
                                                                                                  Attn: Bankruptcy Department
Securities and Exchange Commission -                  Securities & Exchange Commission - NY       200 Vesey Street, Suite 400                                        bankruptcynoticeschr@sec.gov
Regional Office                                       Office                                      New York NY 10281                                                  NYROBankruptcy@SEC.GOV         Overnight Mail and Email
                                                                                                  Attn: Bankruptcy Department
                                                                                                  One Penn Center
Securities and Exchange Commission -                  Securities & Exchange Commission -          1617 JFK Boulelvard, Suite 520
Regional Office                                       Philadelphia Office                         Philadelphia PA 19103                                              secbankruptcy@sec.gov          Overnight Mail and Email
Counsel to the agent under the Debtors’
prepetition secured revolving credit
agreement and the agent under the Debtors’                                                        Attn: Carl T. Tullson
proposed debtor-in-possession financing                                                           920 N. King Street
facility                                              Skadden, Arps, Slate, Meagher & Flom LLP    Wilmington DE 19801                                 302-574-3142 ctullson@skadden.com             Facsimile and Email
Counsel to the agent under the Debtors’
prepetition secured revolving credit
agreement and the agent under the Debtors’                                                        Attn: Ron E. Meisler
proposed debtor-in-possession financing                                                           155 North Wacker Drive
facility                                              Skadden, Arps, Slate, Meagher & Flom LLP    Chicago IL 60606-1720                               312-407-8641 rmeisler@skadden.com             Facsimile and Email
                                                                                                  Attn: Bankruptcy Dept
                                                                                                  100 West Randolph Street
Attorney State General                                State of Illinois Attorney General          Chicago IL 60601                                                                                  Overnight Mail




        In re: Dura Automotive Systems, LLC, et al.
        Case No. 19-12378 (KBO)                                                                                    Page 4 of 6
                                                                          Case 19-12378-KBO                     Doc 659            Filed 02/14/20          Page 7 of 8
                                                                                                                     Exhibit A
                                                                                                               Core/2002 Service List
                                                                                                              Served as set forth below

                 DESCRIPTION                                             NAME                                              ADDRESS                        FACSIMILE                 EMAIL               METHOD OF SERVICE
                                                                                                   Attn: Bankruptcy Dept
                                                                                                   G. Mennen Williams Building, 7th Floor
                                                                                                   525 W. Ottawa St., P.O. Box 30212
Attorney State General                                 State of Michigan Attorney General          Lansing MI 48909-0212                                                                              Overnight Mail
                                                                                                   Attn: Bankruptcy Dept
                                                                                                   Supreme Court Building
                                                                                                   207 W. High St.
Attorney State General                                 State of Missouri Attorney General          Jefferson City MO 65102                                                                            Overnight Mail
                                                                                                   Attn: Bankruptcy Dept
                                                                                                   P.O. Box 20207
Attorney State General                                 State of Tennessee Attorney General         Nashville TN 37202-0207                                                                            Overnight Mail
                                                                                                   Attn: Bankruptcy Dept
                                                                                                   Capitol Station
                                                                                                   PO Box 12548
Attorney State General                                 State of Texas Attorney General             Austin TX 78711-2548                                                                               Overnight Mail
                                                                                                   Attn: Teri Hasenour Gordon
Counsel to ALLSOURCE TRANSPORTATION,                                                               P.O. Box 1075
LLC dba ALLSOURCE LOGISTICS                            Teri Hasenour Gordon B.P.R.                 Columbia TN 38402-1075                               855-427-6572 teri@thgordonlaw.com             Facsimile and Email
                                                                                                   U.S. Attorney's Office
                                                                                                   Hercules Building
The United States Attorney’s Office for the            The United States Attorney’s Office for the 1313 N. Market Street
District of Delaware                                   District of Delaware                        Wilmington DE 19801                                  302-573-6220                                  Facsimile
                                                                                                   c/o TN Attorney General's Office
                                                                                                   Bankruptcy Division
                                                                                                   PO Box 20207
Counsel to TN Dept of Revenue                          TN Dept of Revenue                          Nashville TN 37202-0207                                             AGBankDelaware@ag.tn.gov       Email
                                                                                                   Office of Reorganization
                                                                                                   950 East Paces Ferry Road, N.E.
                                                                                                   Suite 900
U.S. Securities and Exchange Commission                U.S. Securities and Exchange Commission     Atlanta GA 30326-1382                                                                              Overnight Mail
                                                                                                   Attn: John C. Tishler, Katie G. Stenberg, Tyler N.
                                                                                                   Layne                                                             john.tishler@wallerlaw.com
                                                                                                   511 Union Street, Suite 2700                                      katie.stenberg@wallerlaw.com
Attorneys for the Zohar Debtors                        Waller Lansden Dortch & Davis, LLP          Nashville TN 37219                                   615-244-6804 tyler.layne@wallerlaw.com        Facsimile and Email
                                                                                                   Attn: Susan M. Cook
                                                                                                   715 E. Main Street, Suite 110
Counsel to Lucerne International, Inc.                 Warner Norcross & Judd LLP                  Midland MI 48640                                                    smcook@wnj.com                 Email
                                                                                                   Attn: Mark G. Ledwin, Esq. and Irene M. Costello,
                                                                                                   Esq.
                                                       WILSON, ELSER, MOSKOWITZ, EDELMAN & 1133 Westchester Avenue                                                   mark.ledwin@wilsonelser.com      Overnight Mail, Facsimile
Counsel to Bombardier Transportation                   DICKER LLP                                  White Plains NY 10604                                914-323-7001 irene.costello@wilsonelser.com   and Email
                                                                                                   Attn: James M. Sullivan
                                                                                                   156 West 56th Street
Counsel to Young Technology Inc.                       WINDELS MARX LANE & MITTENDORF, LLP New York NY 10019                                            212-262-1215 jsullivan@windelsmarx.com        Facsimile and Email



         In re: Dura Automotive Systems, LLC, et al.
         Case No. 19-12378 (KBO)                                                                                     Page 5 of 6
                                                                        Case 19-12378-KBO               Doc 659            Filed 02/14/20         Page 8 of 8
                                                                                                            Exhibit A
                                                                                                       Core/2002 Service List
                                                                                                      Served as set forth below

                DESCRIPTION                                            NAME                                        ADDRESS                          FACSIMILE                EMAIL     METHOD OF SERVICE
                                                                                             Attn: Michael R. Nestor, Robert S. Brady, and Joseph
                                                                                             M. Barry
Counsel to the agent under the Debtors’                                                      Rodney Square                                                     mnestor@ycst.com
prepetition secured credit agreement,                                                        1000 North King Street                               302-576-3321 RBrady@ycst.com
Attorneys for the Zohar Debtors                       Young Conaway Stargatt & Taylor, LLP   Wilmington DE 19801                                  302-571-1253 JBarry@ycst.com       Facsimile and Email




        In re: Dura Automotive Systems, LLC, et al.
        Case No. 19-12378 (KBO)                                                                              Page 6 of 6
